Citation Nr: 0801756	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
as secondary to service-connected balanitis xerotica 
obliterans (BXO) with urethral stricture (US).  

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected BXO with US.  

3.  Entitlement to service connection for erectile 
dysfunction, as secondary to service-connected BXO with US.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied service connection for 
the above disabilities, including as secondary to 
service-connected BXO with US.  

The issue of service connection for erectile dysfunction, as 
secondary to service-connected BXO with US, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus did not have its onset during active 
service and is not related to any in-service disease or 
injury.    

2.  Diabetes mellitus was not caused or aggravated by 
service-connected BXO with US.  

3.  Hypertension did not have its onset during active service 
and is not related to any in-service disease or injury.    

4.  Hypertension was not caused or aggravated by 
service-connected BXO with US.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, including as secondary to service-connected BXO 
with US, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

2.  The criteria for service connection for hypertension, 
including as secondary to service-connected BXO with US, have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a September 
2004 letter to the veteran that addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in his possession, to the AOJ.

The veteran was notified of effective dates for increased 
ratings and degrees of disability in March 2006 and April 
2007.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Any deficiencies in VA's duties to notify the veteran 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied thus rendering moot any issues with respect 
to implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
private medical records, VA medical records, and VA 
examination reports.  The veteran has not given VA consent to 
obtain any additional private medical records, and it is not 
alleged or shown that there are relevant VA medical records 
outstanding.  He stated in September 2005 that he did not 
have any additional evidence.  VA has satisfied its 
assistance duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diabetes mellitus or hypertension may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322 (2007).  Additionally, 38 
C.F.R. § 3.310(b), the regulation which governs claims for 
secondary service connection, was added on Sept. 7, 2006.  
See 71 Fed. Reg. 52,744 (Sept. 7, 2006).  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

The service medical records are negative for any complaints 
or findings of hypertension or diabetes mellitus.  
Hypertension is first documented in an August 1999 VA medical 
record.  The veteran stated on VA examination in November 
2004 that hypertension was found on a routine examination 
about 10 to 15 years earlier and that diabetes mellitus was 
first discovered about four years earlier as a preoperative 
evaluation for a urological problem.  A VA examiner in 
November 2004 stated that diabetes mellitus type II was not 
documented by laboratory results in November 2004.

The veteran does not claim, and no evidence shows, that 
diabetes mellitus or hypertension was manifest in service, is 
related to service, or was manifest to a degree of 10 percent 
within one year of service separation.  Accordingly, service 
connection for either on a direct or presumptive basis is not 
warranted.

On the matter of secondary service connection, based upon 
review of the claims folder, a VA examiner in November 2004 
indicated that the veteran's high blood pressure and diabetes 
mellitus were not caused by or the result of his 
service-connected BXO and US.  There is no competent medical 
evidence of record indicating that either disability was 
caused or aggravated by the veteran's service-connected BXO 
with US.  The veteran asserted in August 2004 that they were 
caused by his BXO or US.  However, since he is a layperson, 
his opinion on this matter of medical causation is of no 
probative value.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  In light of the 
evidence, service connection for hypertension and diabetes 
mellitus (if present) on a secondary basis is not warranted.  
The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for diabetes mellitus, as secondary to 
service-connected BXO with US, is denied.

Service connection for hypertension, as secondary to 
service-connected BXO with US, is denied.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In September 2002, a VA examiner indicated that the veteran 
had erectile dysfunction, cause unknown.  In November 2004, a 
VA examiner indicated that the "true cause" of the 
veteran's erectile dysfunction was hypertension, but that 
penile infection, urethral surgeries, and diabetes mellitus 
are "contributory factors".  This opinion is unclear.  
Accordingly, another VA examination is necessary in this 
case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
genitourinary examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
necessary special studies or tests are 
to be accomplished.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's current erectile 
dysfunction was either caused or 
aggravated by his service-connected 
balanitis xerotica obliterans with 
urethral stricture.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, reconsider the veteran's 
pending claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


